Campbell, J.,
delivered the opinion of the court.
Granting the invalidity of the sale of the land for taxes, on the 11th of May, 1870, as claimed by the appellant, and that no title passed to the purchaser under the decree in Green v. Gibbs et al., it is nevertheless true that, by the conveyance under the decree, the land became the subject of a claim of individual ownership, ceased to be claimed by the board of levee commissioners, belonged either to Paxton or the purchaser under the decree, and, therefore, was subject to sale for taxes on it due and not paid: and, as it was duly sold and conveyed to the state of Mississippi for taxes, on the 5th of March, 1883, it was, after the period for redemption had expired without redemption, subject to such disposition as the state saw proper to make of it. It was then lost to the former owner, held by the state by a paramount title which it could vest in whomsoever it pleased, and was, by “An act for the benefit of purchasers,” etc., under said decree, approved March 14, 1884, directed to be conveyed to any purchaser under said decree who should apply for a conveyance of the title of the state within twelve months after the passage of the act. And so determined was the state to vest its title to any of said lands, whensoever acquired, in any purchaser of said levee lands under the said decree, that “An act to quiet and settle the title” to said lands was approved March 2, 1888, directing a conveyance of the state’s title to the land held under said decree to any purchaser who should apply for such conveyance; and a deed by the auditor, in pursuance of this act, was made prima facie evidence of paramount title.
A conveyance of the state’s title to the land in controversy was made by the auditor of public accounts to Evers on the 26th of May, 1884, according to the statute mentioned; and on the 21st of August, 1888, the auditor, pursuant to the act approved March 2, 1888, executed to George Prentiss a conveyance of the state’s title to said land. The appellee claims the land derivatively by successive conveyances from Evers and Prentiss, and Evers derived title from Gordon, who purchased from the commissioners under said decree. Both Evers and Prentiss were within the contemplation of *105the two acts by which the state sought to perfect the title under the decree and sale mentioned.
It is true that Evers had conveyed the land before the passage of the act of March 14, 1884, but he was a purchaser of the lands within the meaning of the act. The fact that he had sold them did not make him any less a purchaser than if he still held them. He had warranted the title, and was bound to protect the title of his vendee, and could avail himself of any remedy of which the vendee could avail himself, in case of a suit to protect the title; Huntingdon v. Grantland, 33 Miss. 453 ; and was equally with his vendee entitled to avail himself, for the benefit of his vendee and himself, of the provision of the remedial statute under consideration. The term purchaser, as employed in the statute, embraces all who claim any interest in the lands by conveyance under the decree mentioned. These observations apply to the situation of Prentiss, and the conveyance to him under the act of March 2, 1888. Therefore the bill shows a complete title in the complainant.
The propriety of a resort to equity for a cancellation of the claim of title by the appellee is fully vindicated by Wofford v. Bailey, 57 Miss. 239.

Affirmed.